DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment filed 7/11/2022
Applicant’s Amendment/Arguments, in tandem with the Examiner’s Amendment below, are seen to place all claims in condition for allowance, as explained in the Reasons below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Geoffrey Pechie on 7/25/2022.

The claims have been amended as follows: 

1. A fuel storage device comprising:
a fuel tank configured to store fuel;
a circulation passage that fluidly connects the fuel tank and a vicinity of a fuel supply port;
a canister configured to recover gas to be generated in the fuel tank;
a vapor passage that fluidly connects the fuel tank and the canister;
a vent valve coupled to the fuel tank and configured to release the gas from the fuel to the canister; and
an adjuster configured to adjust a circulation flow rate of the gas flowing through the circulation passage in supply of the fuel, using a negative pressure, wherein an inlet from the fuel tank to the vent valve is separate from an inlet from the fuel tank to the adjuster.


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art discloses “wherein an inlet from the fuel tank to the vent valve is separate from an inlet from the fuel tank to the adjuster” in the context of the claim.
In Hyodo (US 5816287) the vent valve and adjuster are connected in series, where there is no separate direct inlet from the fuel tank to the adjuster.
Covert et al (US 5462100) shows this feature in isolation. However, Covert does not anticipate claim 1 as adjuster 50 does not “adjust a circulation flow rate of the gas flowing through the circulation passage in supply of the fuel, using a negative pressure”. Instead (FIG 1) 50 adjusts gas flow through the canister passage while the flow through the circulation passage (75) is kept steady (Column 5 lines 20-23, 47-50). 
It would not be obvious to combine Hyoto with Covert or vice-versa as the modification would dramatically alter their intended operations. Therefore, claim 1 is non-obvious.
Claims 2-8 and 11-14 are also allowed by virtue of their dependency on claim 1.

Regarding claims 9-10, closest prior art of record Hyodo discloses “a negative pressure generator (28, Column 6 lines 34-42) … being configured to generate a negative pressure (Column 6 lines 34-42); and 
a negative pressure introduction passage (52) that fluidly connects the negative pressure generator and the adjuster (see FIG 5)”. 
Hyodo is silent regarding “[the negative pressure generator] disposed on a vapor branch passage that is branched off from the vapor passage and is then again joined to the vapor passage…”. Instead 28 is disposed on a pressure outlet 24, where 24 combines with vapor passage 20 (indirectly, via left end of 24 and vertical passage above 16) but does not branch from 20.
No prior art alleviates the deficiencies of Hyodo. Furthermore, a modification in concept would require critical changes of Hyodo, possibly rendering parts inoperable. Therefore, claims 9-10 are also non-obvious.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753